DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The limitation “N-th flat plates” in Claim 1 is interpreted as providing antecedent basis for the limitations “the flat plates”, “the first plate”, “the second flat plate” in Claim 1 (and dependent claim recitations) as well as “the third flat plate” in Claim 3.
The limitation “two top plates” in claim 12 is being interpreted as two similar plates, but not that they both are on the top of the article since they are claimed as sandwiching the core between them.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is no longer rejected under 35 U.S.C. 112(b) as it has been cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HERRERA (US 20180016981 A1).
As to claim 1, HERRERA teaches a method for manufacturing a frame from an N- polygonal shape (N is a natural number greater than or equal to 3) hollow pipe composed of first to N-th flat plates (Figure 6 teaches a hollow pipe (row, 620) that has 4 flat plate sides and is in the form of a trapezoid.  The pipe formed along the longitudinal length of the rows (620) is interpreted as the hollow pipe.), the method comprising: forming a first slit in the hollow pipe so as to cut all the flat plates except the first plate and forming a second slit in the hollow pipe at a position different from a position of the first slit in a longitudinal direction of the hollow pipe so as to cut all the flat plates except the second flat plate (Figure 6 shows that each row has a slit on all of the walls except the top, or the bottom in alternating fashion along the longitudinal length of the rows. ¶0031 teaches the step of separating rows (1606), which is interpreted as cutting the slits, which is followed by folding.); and folding back the first plate at the position of the first slit and folding back the second flat plate at the position of the second slit to form a honeycomb core (Figure 6 shows the folding of the sections (rows, 620) along the fold lines to place them back to back to form a honeycomb core (206).), wherein the hollow pipe is an isosceles trapezoid (Figure 7 shows the cross section of the “pipe” of HERRERA is an isosceles trapezoid.), and the first flat plate and the second flat plate correspond to legs of the hollow pipe (The term “legs” has not been defined in the claim, so the interpretation of the term is that it must be two opposing sides of the pipe.  Figure 6 shows that the top and bottom “legs” of the pipe are the ones that form the fold lines.)

As to claim 10, HERRERA teaches the method according to Claim 1, wherein the hollow pipe is made of metal or resin. (¶0037 teaches the sheet is made from thermoplastic (¶0024 states that is PEEK), which is interpreted as a ketone-based resin.)

As to claim 12, HERRERA teaches method according to Claim 1, further comprising attaching two top plates to the honeycomb core so as to sandwich the honeycomb core between the two top plates. (Figure 13 teaches a sheet (backing sheet, 220) and a sheet (thermoplastic sheet, 1200) on either side of the core. ¶0028 teaches the application of the face sheet to the core.)

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
US20220001643A1 teaches folding tubes to form a honeycomb.  See Figure 1.
US 10730262 teaches folding trapezoidal tubes to form a honeycomb.  See Figure 2.
US 8303744 teaches cutting slits in tubes on opposing sides (Figure 3) then folding trapezoidal cross section tubes to form a honeycomb.  (Figure 4)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726